Citation Nr: 9923939	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for a liver disorder 
and hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 until 
October 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claims for 
entitlement to service connection for bipolar disorder, a 
liver disorder, and hypothyroidism.  Jurisdiction of this 
case was recently transferred in May 1999, to the Montgomery, 
Alabama RO due to the veteran's relocation of his residence 
to that state.  

The Board notes that service connection for bipolar disorder 
was previously denied on the merits in a rating action dated 
February 1991.  The appellant was notified of this action but 
he failed to timely perfect his appeal.  The RO appears to 
have reopened and then re-denied the veteran's claim of 
entitlement to service connection for bipolar disorder.  
However, the Board notes that it must still address the 
underlying issue as to whether the veteran has submitted 
sufficient evidence to reopen his claim before addressing the 
merits of the claim.  Barnett v. Brown, 8 Vet.App. 1 (1995).

The Board further notes that in a June 1999 rating decision, 
the Montgomery Alabama RO denied the veteran's attempt to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
However, it appears from review of the claims folder that no 
disagreement has been filed with the RO with regard to this 
decision and the issue has not been developed for appellate 
review.  Therefore, the issue will not be part of this 
decision.

FINDINGS OF FACT

1.  In February 1991, the RO initially denied the veteran's 
claim for service connection for a bipolar disorder; the 
appellant failed to submit a timely appeal and the decision 
became final. 

2.  Evidence received subsequent to the February 1991 
decision of the RO is not cumulative or redundant of evidence 
that was before the RO in February 1991, and does bear 
directly and substantially on the specific matter under 
consideration, or is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  While the appellant was treated for drug overdose during 
service, he was not diagnosed or treated for any psychiatric 
disorder other than a personality disorder prior to his 
separation from service in October 1967.

4.  The service medical records are silent for treatment or 
diagnosis referable to bipolar disorder, hypothyroidism or 
liver disorder.

5.  The earliest medical evidence of bipolar disorder is a 
diagnosis of the disorder in private medical records dated 
January 1990; the earliest medical evidence of a thyroid or 
liver disorder was private medical records dated in 1991.

6.  The appellant has current diagnoses of bipolar disorder, 
hypothyroidism, mild hepatomegaly and cholelithiasis.

7.  There is no competent medical evidence of a link between 
the current diagnosis of bipolar disorder, hypothyroidism, 
hepatomegaly, or cholelithiasis, and the appellant's prior 
service or any service-connected disability.



CONCLUSIONS OF LAW

1.  The February 1991 decision denying service connection for 
a bipolar disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the claim 
to service connection for a bipolar disorder has been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for bipolar disorder, 
hypothyroidism, hepatomegaly, cholelithiasis or any other 
liver disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bipolar disorder

Factual Summary

As noted in the Introduction above, the appellant had active 
military service from December 1965 to October 1967.  Service 
medical records include the following:  1) an enlistment 
examination report dated November 1965 that indicated no 
psychiatric abnormality; 2) service medical treatment records 
dated in June 1967 that showed treatment for drug overdose 
from sniffing glue as well as recent history of use of 
amphetamines, barbiturates, alcohol and glue sniffing during 
an UA ("unauthorized absence") from the military; and 3) a 
service discharge examination report dated October 1967, that 
noted a diagnosis of emotionally unstable personality, 
moderate.  Service personnel and administrative records 
indicated that the appellant had three separate episodes of 
UA for a total of 39 days for which misconduct he was 
administratively disciplined on one occasion and court-
martialed on two other separate occasions.  A copy of a 
signed sworn statement that the appellant provided to 
military investigators dated July 1967 further detailed his 
drug use during his UA.  Furthermore, service records showed 
that the appellant was originally issued a bad conduct 
discharge due to drug use; this discharge was upgraded to a 
general discharge under honorable conditions by the United 
States Navy in May 1975. 

An April 1990 statement from R. Nuredini, M.D, a 
psychiatrist, indicated that he had begun treating the 
appellant for bipolar disorder in February 1990 after 
referral from a psychologist, Dr. R. Elmore.  A September 
1990 statement from R. T. Elmore, Jr., Ph.D., indicated he 
first evaluated the appellant in January 1990, to include 
diagnostic psychological testing; the initial diagnostic 
impression was bipolar disorder and PTSD.  The report for the 
Minnesota Multiphasic Personality Inventory (MMPI) test also 
revealed a positive history of excessive use of alcohol.  The 
appellant was referred to Dr. Nuredini in February for 
psychiatric treatment for possible bipolar affective disorder 
and a therapeutic course of lithium was implemented.  Dr. 
Elmore further indicated that since hospitalization in June, 
the appellant continued in outpatient therapy with himself 
and was followed at the local mental health center for 
psychotropic medication.  Neither medical statement contained 
any evidence as to the etiology or causation of the 
appellant's acquired psychiatric disorder.  

A hospital discharge summary report from Circles of Care, a 
mental health care facility, indicated that the appellant was 
briefly hospitalized in mid-June 1990 for stabilization of 
his bipolar disorder.  Historically, it was noted that this 
was the appellant's first psychiatric admission.  At 
admission it was noted that the appellant carried a diagnosis 
of bipolar disorder, but in particular had struggled with 
severe rage reactions.  He had been in treatment for several 
years with a noticeable decline over the past six months.  It 
was further noted that the appellant had been a police 
officer for many years and also previously involved in 
"relatively high level military operations."  In the past 
several years he had been struggling with mood swings and 
aggression.  The discharge diagnoses on Axis I were:  bipolar 
disorder and intermittent explosive disorder; and on Axis II: 
antisocial traits.  

A second hospital discharge report from Circles of Care, 
indicated that the appellant was involuntarily hospitalized 
from late June to early July 1990.  The discharge diagnosis 
on Axis I was:  bipolar illness, mixed.  He was under the 
care of Dr. S. Vasudevan, while in the inpatient psychiatric 
unit.  The report contained no evidence as to etiology or 
causation of the appellant's psychiatric disorder.

A December 1990 VA psychiatric examination report indicated 
that after review of the appellant's service medical records, 
the claims folder, and clinical evaluation of the appellant, 
the diagnostic impression was bipolar affective disorder, 
mixed, severe; and PTSD, severe, chronic.  The examiner noted 
that the veteran gave a history of having been employed as a 
police officer for approximately 15 years and then had worked 
several jobs but had problems with impulse control.  He had 
been unemployed for almost a year and in outpatient therapy 
since January 1990.  

By rating action dated February 1991, the RO denied service 
connection for "bipolar affective disorder, emotionally 
unstable personality."  The RO determined that the claimed 
condition was not incurred or aggravated by service and not 
manifested to a compensable degree within one year subsequent 
to service.  The RO further found that emotionally unstable 
personality was a constitutional or developmental 
abnormality; and thus, not a disability under the law in the 
absence of aggravation.  

The appellant submitted written disagreement with the above 
decision in December 1991, a statement of the case was issued 
in January 1992; but the appellant failed to submit a 
substantive appeal within the regulatory time period in order 
to perfect his appeal.  A statement was submitted in June 
1992 which was accepted as a request to reopen the claim for 
service connection for bipolar disorder.  

A December 1991 written statement from A. Mirsajadi, M.D., a 
psychiatrist at Circles of Care, indicated the appellant 
"has been suffering from Bipolar Disorder and Post Traumatic 
Stress Disorder since his release from military service about 
25 years ago."  

A written statement from the veteran's counselor, D. Taylor, 
M.S., dated July 1992, indicated that the appellant had been 
unable to work for the past two years after becoming severely 
disabled by delayed and chronic PTSD/psychotic 
symptomatology, which included bipolar oriented episodes from 
manic acting out to severely depressed detachment, isolation 
and withdrawal.  

D. Taylor also testified at a personal hearing held at the RO 
in December 1992, that, in essence, that she had been the 
appellant's counselor for a little over a year.  She was a 
medical social worker by education, and had been trained by 
the Vet Center Program in the area of treatment and diagnosis 
of PTSD.  It was her medical opinion that the appellant had 
PTSD and that "the bipolar disorder is a result of the post-
traumatic stress and is a symptom of the post-traumatic 
stress more than actual singular diagnosis of bipolar 
disorder."  She believed this was the result of traumatic 
events experienced during clandestine operations in Vietnam 
and Cambodia.

An undated psychiatric evaluation and summary report from Dr. 
Nuredini was submitted in May 1996.  The psychiatrist 
indicated that the appellant was referred to his practice in 
February 1990 with a long history of different kinds of 
emotional troubles, including both psychiatric illness and 
substance abuse.  It was noted that he had a history of 
alcoholism in the Navy many years ago, which ended up 
resulting in a court-martial.  Reportedly, he first saw a 
psychiatrist in approximately 1978, but did not receive much 
treatment.  In 1985, he briefly saw another psychiatrist but 
without any significant success.  Dr. Nuredini stated that he 
had initially diagnosed the appellant as having a bipolar 
disorder.  In March 1990, the appellant injured his arm and 
could not weight-lift which had been an outlet for his 
aggressiveness.  He was also having increasing marital 
difficulties and couldn't find employment.  His condition 
continued to decline until he was involuntarily committed to 
Circles of Care in June 1990.  Dr. Nuredini lost contact with 
the appellant after that.  His diagnosis remained:  Axis I - 
Bipolar Disorder, History of Substance Abuse; Axis II - 
Antisocial Personality Disorder.

VA general medical examination report dated May 1996, noted 
the appellant was currently taking Desyrel, Skelaxin and 
Vistaril for pain and bipolar disorder.  Present complaints 
were primarily of chronic neck and back pain.  There was no 
evidence as to the etiology or causation of a bipolar 
disorder.

In December 1996, outpatient treatment records were received 
from Dr. Mirsajadi, dated from August 1990 to December 1991.  
These indicated that the appellant was initially evaluated in 
August 1990; at that time he gave a history of "mood 
swings" for over twenty years but no psychiatric treatment 
until 1985.  The appellant reported that he was a Vietnam 
veteran, had been diagnosed as having PTSD and had been 
receiving psychotherapy from Dr. Elmore for the past three or 
four years.  The appellant denied any history of alcohol or 
drug abuse.  The original diagnosis on Axis I was: bipolar 
disorder.  Thereafter, it was noted to be bipolar disorder 
and PTSD.  The appellant was seen regularly for scheduled 15-
minute medication evaluation appointments until December 
1991.  These records contained no evidence as to the etiology 
or causation of a bipolar disorder.

In a written statement submitted in April 1997, the appellant 
indicated that "the psychiatric evaluation given to me after 
I served overseas must have shown something for I was placed 
on a maintenance dosage of valium and Librium."

It is noted that initial rating decision dated November 1995 
awarded service connection for PTSD primarily on basis of 
service records submitted by the appellant that showed combat 
service in Vietnam.  However, service connection was 
subsequently voided by rating decision also dated November 
1995 due to evidence that the DD 214 submitted was  obviously 
altered and the validity of daily logs dated in 1966 was 
strongly questioned.

The appellant and another former serviceman, R. Blanchard, 
presented testimony at a personal hearing held in October 
1997, with regard to the proposed severance of service 
connection for lumbar and cervical spine disabilities due to 
fraud.  

A medical record from A. Stember, M. D., a private 
psychiatrist, dated October 1997, indicated that the 
appellant had been his patient for approximately one year.  
They had had numerous conversations regarding his PTSD.  He 
described persistent and recurrent nightmares regarding his 
experiences in Vietnam.  It was the physician's opinion that 
the appellant had a poorly controlled PTSD and would require 
constant monitoring of his medications.  Dr. Stember did not 
provide any information as to a bipolar disorder.

Follow-up by the RO with the appropriate service agencies 
revealed that none of the appellant's various tales of combat 
and involvement in clandestine operations in Vietnam and 
Cambodia during service could be confirmed.  Specific 
findings included the fact that the ship on which the 
appellant was assigned prior to his imprisonment in service 
never visited the waters of Vietnam until several years after 
his discharge.  Additionally, the name of the alleged buddy 
who died in appellant's arms in combat was not listed on the 
Vietnam Veterans Memorial.  

A sworn statement from the appellant's parents dated December 
1997, indicated that to their knowledge the appellant had 
never "been treated or diagnosed with schizophrenia - 
paranoial disease.  He has functioned as a normal human 
being, be it as a police officer or in the field of sales.  
We deny any accusation that this condition is OR EVER HAS 
BEEN  diagnosed ..."  [Emphasis in original].

In an undated statement received in early 1998, the appellant 
takes issue with specific findings of the RO in a December 
1997 rating decision that cited the December 1991 statement 
from Dr. Mirsajadi that diagnosed bipolar disorder and noted 
a 25-year history of the condition.  The appellant now denies 
a 25 year history of psychiatric disorder and further points 
out that his service medical records only show an emotionally 
unstable personality disorder.  The appellant also admitted 
he had made contradictory statements in the past but blamed 
these inconsistencies on "heavy medications and poor 
advice." 

A medical statement from Dr. A. Stember, dated January 1998, 
indicated that the appellant continued as his patient.  On 
several occasions the appellant had broken down while 
recapping hi s experiences in Vietnam when his entire squad 
was wiped out with the appellant being the sole remaining 
survivor.  The psychiatric diagnosis was PTSD, poorly 
controlled.  Again, there was no mention of a bipolar 
disorder.

Analysis

Whether to reopen the claim

The law provides, 

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

VA regulations further define what will be considered "new 
and material evidence" to reopen a denied claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that this regulatory interpretation must be 
considered.  Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. 
Cir. 1998) 

Section 3.33156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.3156 (1998).

Initially, the Board finds that the December 1991 medical 
statement noting a 25-year history of bipolar symptomatology, 
when viewed with all the evidence of record was so 
significant that it must be considered in order to fairly 
decide the merits of the claim; thus, this evidence is "new 
and material" for the purpose of reopening the appellant's 
claim of entitlement to service connection for bipolar 
disorder.  

Whether service connection is warranted for bipolar disorder

Under 38 U.S.C.A. § 1110, 1131, compensation will be provided 
if it is shown that the veteran suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection for bipolar disorder.

As mentioned above, the appellant's service entrance 
examination was negative for any psychiatric condition.  
Furthermore, while the appellant has, at times, contended 
that he was treated for a psychiatric disorder during 
service, the service medical records show only treatment for 
drug overdose and diagnosis of a personality disorder.  The 
Board notes that under VA regulations, a personality disorder 
is not considered a "disability" within the meaning of 
legislation applicable to service connection.  38 C.F.R. 
§ 3.303(c) (1998).  Thus, the Board finds that there is no 
evidence of a bipolar disorder during service or within one 
year following discharge from service.

Furthermore, the Board finds that the appellant has not 
presented medical or competent evidence that links his post-
service diagnosis of bipolar disorder to his prior period of 
service.  The Board notes that there are contradictory lay 
statements from the appellant as well as his parents as to 
when the appellant's psychiatric symptomatology began.  
However, as laypersons, the appellant and his parents are not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is also the December 1991 
statement from Dr. Mirsajadi wherein he stated that the 
veteran had had PTSD and bipolar disorder since service on 
the basis of the veteran relating a 25-year history of 
symptomatology.  The Board finds that this also is not 
competent evidence to well-ground the claim as Dr. 
Mirsajadi's opinion was based solely on unsubstantiated 
history provided by the appellant.  Additionally, it is noted 
that the appellant has recently denied this previous 
statement of a 25-year history.  

Thus, the Board finds that the appellant has failed to 
present medical or competent evidence which would justify a 
belief by a fair and impartial individual that it is 
plausible that his current bipolar disorder began in service 
or that there is a link between this disorder and his period 
of service, this claim must be deemed not well grounded and 
therefore denied.  

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for bipolar disorder.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
appellant has not made VA aware of specific, additional 
evidence that is not of record which could serve to well 
ground his claim.  The RO fulfilled its obligation under 
section 5103(a) in the statement of the case and supplemental 
statements of the case which informed the appellant that the 
reason his claim for bipolar disorder had been denied was 
that there was no evidence of such disorder in service, or 
medical evidence of a link between this disorder and his 
prior service.  

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. § 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this claim 
is not wellgrounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Boeck v. Brown, 5 
Vet. App. 14 (1993).


II.  Service connection for hypothyroidism and liver disorder

As noted above, before service connection may be decided, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection for hypothyroidism and liver disorder.

Review of the service medical records, to include the service 
discharge examination report,  revealed no evidence of either 
a thyroid or liver disorder.  

These issues were first raised during a personal hearing 
conducted in December 1992, wherein the appellant expressed 
his belief that he currently suffered with thyroid and liver 
disorders as a result of drugs taken for his psychiatric 
disorder.  A letter submitted at that time from K. Casey, the 
veteran's treating chiropractor, dated December 1992, 
indicated that the appellant had "secondary Liver and 
Thyroid as well as mental disabilities.  Secondary damages 
are due to extremely high levels of toxic drug therapy."

Further review of post-service medical records reveals 
current diagnosis of hypothyroidism apparently as a result of 
lithium therapy.  VA examination report dated May 1996 noted 
abnormal liver enzymes and diagnosed hypothyroidism secondary 
to lithium due to bipolar disorder.  A June 1996 VA medical 
report indicated that ultrasound of the abdomen revealed mild 
hepatomegaly and cholelithiasis.  There is no medical 
evidence as to etiology or causation of either the 
hepatomegaly or cholelithiasis.

ANALYSIS

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his current 
hypothyroidism and/or liver disorder(s) began in service or 
that there is a link between these disorders and his period 
of service, or a link between these disorders and any 
service-connected disability, this claim must be deemed not 
well grounded and therefore denied.  As noted above, the 
service medical records are silent as to either a thyroid or 
liver disorder.  Also, there is no medical evidence that 
links his post-service diagnoses of hypothyroidism, 
hepatomegaly, and cholelithiasis disorders either to his 
prior period of service or any service-connected disability.  
Although the hypothyroidism has been medically associated 
with drug treatment for psychiatric disorder(s), the 
appellant is not service-connected for any psychiatric 
disorder.  

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for hypothyroidism and a 
liver disorder.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Whereas the Board has determined that the appellant's claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of this claim.  Schroeder v. West, No. 97-131 (U.S. 
Vet. App. Feb. 8, 1999); Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Here, the 
appellant had not made VA aware of specific, additional 
evidence that is not of record which could serve to well 
ground his claim.  The RO fulfilled its obligation under 
section 5103(a) in a November 1993 and December 1997 
supplemental statements of the case which informed the 
appellant that the reason his claims for hypothyroidism and a 
liver disorder had been denied was that there was no medical 
evidence of a link between these disorders and his prior 
service or any service-connected disabilities.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).



ORDER

Service connection for bipolar disorder is denied.
Service connection for hypothyroidism and a liver disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


